        Case 9:18-cv-00131-DWM Document 69 Filed 06/02/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


COLUMBIA FALLS ALUMINUM                             CV 18-131-M-DWM
COMPANY, LLC,

              Plaintiff,
                                                            ORDER
       vs.

ATLANTIC RICHFIELD COMPANY,

              Defendant.


      Defendant Atlantic Richfield Company ("ARCO") having moved unopposed

to add an additional attorney of record,

      IT IS ORDERED that ARCO's motion (Doc. 68) is GRANTED on the

condition that ARCO identify one lead attorney that the plaintiff can contact that

has authority to make any and all decisions related to the administration of this




      DATED this
                       of,
case. ARCO may move for the admission of Gail Wurtzler as pro hac vice counsel

within ten (10) days

                       ~
                             Order.

                             day of June, 2020.
